Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s amendment filed on July 20, 2022 was received.  Claims 13-19, 21, 23, 25, and 27-28 are in the application and are currently being examined. Claims 13, 17, 21, 25, and 27 were amended.  Claims 13 and 28 are the only claims in independent form. The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued April 22, 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.							Authorization for this examiner’s amendment was given in a telephone interview with Axel Nix on August 22, 2022 and email communication on August 23, 2022.  Support for this amendment is found in paragraphs paragraphs 13, 15, 18, 26, and 37 and Figs. 1-2.
Please cancel claims 17-18 and 28.
Please amend claims 13, 19, 21, 23, and 25 as follows below.
13. (Currently amended) An apparatus for treating a metal strip after the metal strip has exited from a coating container of a liquid coating material, comprising: 				a blow-off device arranged above the coating container, the blow-off device having an air outlet gap for blowing off an excess 
an electromagnetic stabilizer arranged above the blow-off device comprising a first plurality of magnets and a second plurality of magnets for stabilizing the metal strip after leaving the coating container and the blow-off device, 
wherein the first plurality of magnets and the second plurality of magnets are arranged on opposite sides of the metal strip, 								wherein the first plurality of magnets and the second plurality of magnets are individually fastened to a traverse by a plurality of stabilizer displacement devices, and
 each magnet of the first plurality of magnets and each magnet of the second plurality of magnets being individually fastened to the traverse by a corresponding one of the plurality of stabilizer displacement devices, 						wherein the plurality of stabilizer displacement devices enables individual, translational displacement of each magnet of the first plurality of magnets and the second plurality of magnets in a horizontal plane relative to the traverse,and
wherein each magnet of the first plurality of magnets is configured to be displaced relative to each magnet of the second plurality of magnets;				wherein the first plurality of magnets includes a first pot magnet with a first pot coil therein, 											wherein the second plurality of magnets includes a second pot magnet with a second pot coil therein,										wherein the first pot magnet includes a first distance sensor arranged in a middle of the first pot coil, and									wherein the second pot magnet includes a second distance sensor arranged in a middle of the second pot coil.		
19. (Currently amended) The apparatus according to claim [[17]]13, further comprising		a regulating device for controlling a position of the metal strip in a slot of the electromagnetic stabilizer to a predetermined target center position in accordance with [[the]] distances determined by the first distance sensor and the second distance sensor first current through the first pot coil[[s]] and a variation of a second current through the second pot coil a corresponding magnet to which the corresponding one of the plurality of stabilizer displacement devices is individually fastened the air outlet gap [[for]] on both sides of the metal strip.			25. (Currently Amended) The apparatus according to claim 13, wherein the first plurality of magnets includes four magnets that are arranged at [[the]] a same distance underneath the traverse.
 Claim Rejections
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofgren) in view of WO 20160194723 to Sakai et al ( US Pat. Pub. No. 20180151284 is being used as a translation for Sakai) and US Pat. Pub. No. 20190390315 to Yonekura et al (hereinafter Yonekura) on claims 13-15 and 24-27 are withdrawn based on Applicant's amendment of claim 13.
Double Patenting
A nonstatutory obviousness double patenting rejection over US Pat. App. No. 17/514,049 to Behrens et al (hereinafter Behrens) and further in view of  “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofgren) in view of WO 20160194723 to Sakai et al ( US Pat. Pub. No. 20180151284 is being used as a translation for Sakai) and US Pat. Pub. No. 20190390315 to Yonekura et al (hereinafter Yonekura) on claims 13 is not required based on the Examiner amendments to claim 13 to recite pot magnet structure and distance sensor location.
Reasons for Allowance
Claims 13-16, 19, 21, 23, 25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 13 recites:

“ An apparatus for treating a metal strip after the metal strip has exited from a coating container of a liquid coating material, comprising: 					a blow-off device arranged above the coating container, the blow-off device having an air outlet gap for blowing off an excess liquid coating material from a surface of the metal strip after the metal strip has passed through the coating container; and 		an electromagnetic stabilizer arranged above the blow-off device comprising a first plurality of magnets and a second plurality of magnets for stabilizing the metal strip after leaving the coating container and the blow-off device, 											wherein the first plurality of magnets and the second plurality of magnets are arranged on opposite sides of the metal strip, 							wherein the first plurality of magnets and the second plurality of magnets are individually fastened to a traverse by a  plurality of stabilizer displacement devices, each magnet of the first plurality of magnets and each magnet of the second plurality of magnets being individually fastened to the traverse by a corresponding one of the plurality of stabilizer displacement devices, 			wherein the plurality of stabilizer displacement devices enables individual, translational displacement of each magnet of the first plurality of magnets and the second plurality of magnets in a horizontal plane relative to the traverse,  wherein each magnet of the first plurality of magnets is configured to be displaced relative to each magnet of the second plurality of magnets;				wherein the first plurality of magnets includes a first pot magnet with a first pot coil therein, 											wherein the second plurality of magnets includes a second pot magnet with a second pot coil therein,										wherein the first pot magnet includes a first distance sensor arranged in a middle of the first pot coil, and									wherein the second pot magnet includes a second distance sensor arranged in a middle of the second pot coil.”
In regards to independent claim 13, the closest prior art of record “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofgren) in view of WO 20160194723 to Sakai et al ( US Pat. Pub. No. 20180151284 is being used as a translation for Sakai) and US Pat. Pub. No. 20190390315 to Yonekura et al (hereinafter Yonekura), does not teach nor suggest :
“ An apparatus for treating a metal strip after the metal strip has exited from a coating container of a liquid coating material, comprising: 					…
an electromagnetic stabilizer arranged above the blow-off device comprising a first plurality of magnets and a second plurality of magnets for stabilizing the metal strip after leaving the coating container and the blow-off device, 											wherein the first plurality of magnets and the second plurality of magnets are arranged on opposite sides of the metal strip, 							wherein the first plurality of magnets and the second plurality of magnets are individually fastened to a traverse by a  plurality of stabilizer displacement devices, each magnet of the first plurality of magnets and each magnet of the second plurality of magnets being individually fastened to the traverse by a corresponding one of the plurality of stabilizer displacement devices, 			wherein the plurality of stabilizer displacement devices enables individual, translational displacement of each magnet of the first plurality of magnets and the second plurality of magnets in a horizontal plane relative to the traverse, and wherein each magnet of the first plurality of magnets is configured to be displaced relative to each magnet of the second plurality of magnets;				wherein the first plurality of magnets includes a first pot magnet with a first pot coil therein, 											wherein the second plurality of magnets includes a second pot magnet with a second pot coil therein,										wherein the first pot magnet includes a first distance sensor arranged in a middle of the first pot coil, and									wherein the second pot magnet includes a second distance sensor arranged in a middle of the second pot coil.”
as recited in independent claim 13.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Karl Kurple/ 
Art Unit 1717
Primary Examiner